No.    92-143

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1992



IN RE THE MARRIAGE OF:
BEATRICE BECKER,
           Petitioner and Appellant,
     and
RODERICK R. BECKER,
           Respondent and Respondent.



APPEAL FROM:    District Court of the Eighteenth Judicial District,
                In and for the County of Gallatin,
                The Honorable Mark P. Sullivan, Judge presiding


COUNSEL OF RECORD:
           For Appellant:
                Karl P. Seel, Attorney at Law, Bozeman, Montana
           For Respondent:
                Helene Orenstein, Attorney at Law, Bozeman, Mont


                              Submitted on Briefs:      August 20, 1992
                                             Decided:   November 23, 1992
Filed:
Chief             Justice          J.        A.     Turnage                 delivered                    the        Opinion           of     the      Court.

             Beatrice              Klein,                formerly              Beatrice                   Becker             (wife),          appeals             the

final             judgment              of        the        District               Court               for        the   Eighteenth                   Judicial

District,                 Gallatin                 County,            entered                    on November             19,         1991.          We affirm

the     District                 Court's                 decision.

             The         issues          raised               on appeal                     are         as follows:

      1.     Was the District                                        Court correct                                 in limiting               testimony    on
remand to that associated                                         with determining                                  the value              of the marital
real  property?

             2.            Were the    findings                                    of            fact       and          conclusions                      of      law
relating                 to child   support     and                            marital                   property          erroneous?

      3.    Was there   a lack                                        of due process                              and fundamental     fairness
which would warrant     remand                                        of this  cause                            for further    consideration
by the District    Court?
             The parties                      to     this         appeal                were            previously              before             this        Court

in Cause No.                     89-585,                In     re the          Marriage                   of       Becker          (1990),           244 Mont.
469,         798 P.2d 124         (Becker               I).          As the                original             facts          applicable               to
this          litigation                      are            outlined               in            Becker            I,      repetition                    here       is

unnecessary.                           Additional                     facts                 relevant                to   this              appeal          can       be

summarized                     as follows.

             Four             issues          were            presented                     to     us      in       Becker           I.       We held             the

District                 Court          did         not        err         with          regard               to     three         of       those          issues.

As      to         the         fourth,              we held                  the            District                Court          misinterpreted                       a

confusing                 property                 appraisal                and improperly                           valued          the     marital             real

property                 at     $42,550.                     We remanded                         that     portion             of      the     case          to    the

District                 Court          for        further                 consideration.

             Upon             remand,              the         District                  Court            revalued                 the      marital              real


                                                                                        2
property             at      the        time         of     dissolution.                             In      arriving           at     its

valuation,             the         District         Court       considered                     testimony             from     two real
estate        appraisers,               Jerry        Gossel             and Gary France.                           Based upon this

testimony,             the         District         Court       concluded                  the       appropriate              value       of
the property                at the time              of dissolution                       in June 1984 was $27,500.
            The District              Court        also refused                  to entertain                 any testimony,              or
consider            any evidence,                  pertaining                 to the valuation                      of the marital
personal            property           or computation                        of child            support.             The District
Court        concluded,               as a matter              of            law,       that      its        jurisdiction             upon

remand was limited                      to the valuation                       of the marital                  real      property         in
1984.          It     is      from       the       District                  Court's           refusal         to     consider         the
entire        property              division         and the lowered                        valuation               of the marital
real        property         that       wife        appeals.
                                                                    T
                                                                    I.



      Was the District    Court correct                                         in limiting               testimony  on remand
to that associated     with determining                                           the value               of the marital  real
property?
            The wife          contends             the     District                 Court        should            have considered
all        issues     pertaining              to division                    of marital              property          upon remand.
However,            this       contention                conflicts               with          our        instructions           to    the
District            Court.           The issue            we remanded reads,                              "[d]id       the District
Court         abuse          its       discretion              in            valuation               of      the      marital         &
property?"                 Becker       I,     798 P.2d at 128 (emphasis                                    added).          Moreover,
our        entire         analysis            in     Becker              I     addresses              this         issue      from     the
standpoint            of valuation                  of the marital                      real      property.                In light       of
our        instructions,                 we hold            the              District            Court         did      not     err       in
                                                                         3
limiting           testimony                    to     that        associated                     with          redetermination                    of    the

value        of    the      marital                  real         property.

                                                                             II.

         Was the District     Court's                                       adherence    to the prior                            determination
of    child  support     and valuation                                        of marital    property                            erroneous?

           The wife          next          argues             the        amount             of back             child        support         assessed

against            her       and           the           valuation                     of     marital                    property           were         not

supported               by the           record.                  She claims                   the            District          Court        erred         in

its        conclusions                   relating                 to        the        value             of       the       marital          personal

property           and the               amount             of     child              support.
           In Becker           I,         we addressed                      these           issues             in a different                context.

In responding                to          the         wife's            contention                 that          the       District          Court        had

no      authority             to          modify                 the        dissolution                        decree         based         upon         res

judicata,           we held               that         the        District              Court            had sufficient                    grounds         to

modify            the      property                    settlement                      agreement                   reached            between            the

parties           because           they             had circumvented                        the         authority             of the        District

Court.            Becker            I,         798      P.2d           at     127-28.                    In      addition,            we held            the

District            Court          did           not        err        in     allowing               the          husband            a credit            for

child        support          payments                      rather           than           his      wife's               share       of     the        real

property.                Becker            I,         798 P.2d              at        128.

            In    addressing                     issues            previously                     before            this       Court,         we have

long       held     that      the          doctrine                    of the          law        of the           case      applies         to those

issues           on subsequent                       proceedings                      and appeals.                       When

           this     Court on appeal affirms    in part the judgment  of the
           District      Court,   and remands    for reconsideration  other
           parts     of the appeal,    those  parts  of the judgment  which
           are affirmed       become the law of the case and are binding

                                                                                  4
         upon the                     trial    court                          and            the     parties                     in     subsequent
         proceedings                      on remand.

City of Missoula v.                                Mountain                   Water            Co.      (1989),                  236 Mont. 442,            446,
771 P.2d 103, 105.

Once      a decision                       has         been         rendered                    by      this               Court        on a particular

issue        between             the         same parties                           in       a case,               that          decision               is     binding

upon         the      courts                and         the        parties                    and    cannot                  be       relitigated                        in     a

subsequent                 appeal.                     In     re        the      Marriage                    of         Gies          (1985),            218 Mont.
433,      434-35,               709 P.2d 635,          636.

          Implicit                in        our         holding                in        Becker              I,         798 P.2d              at        128,            "that

the          District                  Court                had              sufficient                       grounds                   to          modify                    the

distribution                    of the             assets               . . . to                allow             the       husband               what        he would

have         received                 if         he         had         been             paid        child                 support                payments"                    is

agreement               with               the         valuation                    assigned                      to       the        marital                 personal

property           and the                 amount             of child                   support.                  Whenever                 the     proceedings

are          sufficiently                         broad                 in          their            character                         to         include                     the

determination                         of         all          issues                 existing,                         a    party            may             not         make

continual               application                         for      relief                  upon      the             same grounds.                          American

Surety          Co.        of    N.Y.             v.        Kartowitz                    (1921),              59 Mont. 1,      6,       195 P. 99,

99.          We hold             the         doctrine                   of       the          law       of         the         case          applies               to         the

valuation               of the             marital                personal                   property                  and computation                        of child

support            and those                     issues            will          not          be addressed.

          The wife               also            claims            error            in the           District                    Court's            revaluation

of     the      marital                real            property.                         She contends                        the       District                Court's

conclusion                 which              placed                a        gross             value               of       $27,500                on        the         real

property              at        the         time            of      dissolution                         is         not           in    accord                with             our

                                                                                         5
discussion               in     Becker             I.            However,                  the     wife          misconstrues                          our        first

opinion          and      instructions                           on remand.

           In     Becker             I,         we held                 the         District                   Court             did         not       abuse             its

discretion                in         placing                 a     value              of         $37,000                   on     the          marital                 real

property           for         the        year          1988.                 The       error            upon              which         this          issue            was

remanded           resulted                 from        the         District                  Court            misinterpreting                              the        real

estate          appraiser's                     analysis                as to           the       value          of the                real         property               in

1984.           Specifically,                      in        attempting                     to     derive                  a value              for         the        real
property            at        the         time          of        dissolution                      in          June             1984,          the          District

Court       concluded                 the        real            property               had decreased                            in     value           from           1984

until        1988.             As a result,                        the         District                 Court              improperly                  concluded
the      property              was        worth              more         in        1984          than           in         1988.              We held                 this

conclusion               was not                supported                by the               record.                  Becker             I,        798 P.2d              at
128.        Accordingly,                        we remanded                    this         portion              of         Becker             I.       Becker             I,
798 P.2d           at         128.

           Our      instructions                         on        remand               were        for           the            District                   Court         to
further            consider                  the         "valuation                        of      the           marital                  real              property

consistent               with         this         opinion."                        Becker          I,         798 P.2d                 at      129-30.                 Our

opinion           did         not      dictate                   that         the       District                 Court                was bound                by        any

particular               methodology.                               Upon            remand,                the             District                 Court              held

another           hearing                 to       determine                     the          value              of         the         real           property.

Nothing          precluded                  the         District                Court             from          doing             so.           Where          a case
is      remanded          without                direction                or restriction                              as to the                 method            to be

utilized           for         determining                       such         an issue,                  "it          is        for     the         trial         court

to      determine               in        its      discretion                        whether               the             record              before             it       is

                                                                                    6
sufficient                 for        this         purpose       or whether              additional              evidence             should
be         taken          to      supplement                the         record."                  Lovely        and          Laubach        v.
Burroughs                 Corp.         (1976),           169 Mont. 454,      456,       548 P.2d 610,                   612.
            Because the District                            Court Judge who heard this                                case on remand
was not involved                        in the previous                    proceedings,                 he felt         it     necessary
to conduct                 a hearing               rather        than base his                decisions               on the record.
Although                they          used         somewhat             different            methodology,                    the      record
reveals             that          both        real        estate          appraisers               who testified                    were    in
agreement                 as to          the        approximate                value         of     the        real      property           in
question.                 When the findings                       of the District                   Court       are supported               by
substantial                    credible             evidence        and there            is no abuse of discretion,
we will             not disturb                    the     District            Court's            findings            concerning           the
valuation                 of property.                    In re the Marriage                        of Porter                (1991),       247
Mont. 395,          398,        807 P.2d 192, 194.                We hold           the appraised                   value    of
the        real       property                is    supported             by substantial                   credible             evidence.
            Finally,              the wife               disputes          the        amount of debt                   owing        against
the real            property                 at the time of dissolution.                                The record              indicates
the parties                    stipulated                that     the debt            against           the real             property       in
June 1984, was $20,704.                                   Additionally,                 petitioner's                  exhibit         number
3, admitted                    into     evidence,               supports         this     stipulation.                  However,           the
District             Court            concluded           the debt against                   the real           property            in June
1984,         was $21,078.                           The $374 discrepancy                               does     not         affect        the
conscionability                        of the property                    settlement               and does not                 require        a
remand            for          further             proceedings.                  In     re        the     Marriage             of     Hangas

(19861,             223 Mont. 343,        347,     725 P.2d 1205,              1208.
                                                                           7
                                                                      III.
         Was there     a lack of due process  and fundamental     fairness                                                              which
would warrant        remand of this  cause for further   consideration                                                                 by the
District      Court?

          The     final             argument            advanced              by the        wife       is     nothing          more       than

a rehash          of        issues             previously            addressed               by this          Court.           Under         the
guise      of due process                        and fundamental                     fairness,          the     wife         attempts           to

reapply         arguments                    previously            presented.               Moreover,            the    wife's          brief

is     devoid          of     any         authority            to     support              her      contention           that          she      in
some way has been                            denied       due process                and fundamental                   fairness.                We

hold,       contrary                    to      the       wife's             contentions,               that           she      has      been
afforded          all         applicable                procedural                  safeguards          throughout               the      long

lifespan          of        this         litigation.                As we have               stated         previously,                "there
must       be     an         end         to      litigation,                  and     in     this       matter          it      has      been
reached."               Carey           v.     Wallner         (1987),              229 Mont. 57,      61,     744 P.2d 881,

884.

          There         is         no        error     with         the       decision           of    the       District             Court.

The judgment                  is        affirmed.




                                                                                            Chief       Justic




                                                                          8
We   concur:
                                     November23, 1992

                                CERTIFICATE OF SERVICE

I herebycertify that the following order was sentby United Statesmail, prepaid,to the following
named:


Karl P. See1
Attorney at Law
1705West College,Ste. A
Bozeman,  MT 59715

HeleneOrenstein
Attorney at Law
P.O. Box 1093
Bozeman,  MT 59771-1093



                                                  ED SMITH
                                                  CLERK OF THE SUPREMECOURT